OFFICE     OF THE   ATTORNEY    GENERAL   OF TEXAS

                                 AUSTIN




                                              %ptember  16,    1942



Gos~trOUer
Honorable
Austin,
                rhor&e 8. 3mppax-d
              Touo
                  of Pub110 Aooountm

Dear   sir:




1alor.m       tam8    ha
TO? the       bonefit
8014 by the 0881
the ~turnltar* 8




                                B.C.R., 1925, r444s a8 iolloue:




                        e aetato ot a 44a44ont is or
       b4ooM8 1.n801V41its4nd the t4X98 8#848884 8@4ill8t
       8U4h DOr8On Or pTOpOrty, OS a&OiQSt OQY Of hi8
                     UJlpOidin part Or illWhO14, t&4
       48tdta X'OYi41El
       amount of ouoh unpaid t8X48 8bsll b4 8 firlltli8ZI
      upon Qll         QuUh   prOpOl%Ji         pr~lidd,          6hat        Wb4Q
      ttX48      8ZV    do4   by an 08tOte Of 0 doom88ed                        ~e?eon,
      tkm 114~ hmeln             provldod
                                 for 8hsll ba rubJaot
      to the wllowanoeato widows anclmlnor8, funeral
      8xpm8ell* 8nd 8X94tQ8.8 Of bl8t 8iOkU484.    ??uah
      unpsld taxes 8bsll  bo paId by the aeafg~44,   whem
      Mia    prOp4rW          ha8     b@aQ Od~d     bJ the               8h0~ttf, OUt
      Of tha    $VOO6Ub          Of    Q@%WzlD  0488 suoh
                                             &WOpOrtJ hm
      b eeneeized   Qn4 *rltteo h ntaor
                                      ntother wet, ano.
      by th* 4dQiQi8tr8tQt   OF Oth4r 14&   rOyrWent.tiTa
      Of 4WWbnt8;     8Qd,  it 8ai.4 tM.8 rho11 not b0 paid,
      rl.l 8814 ~rOjWt$'   Q8J b0 leti    OQ by the t&X Cob
      1WtOt   8ti4 80lCi tOr lUOb t4X48 ia WhOE80~8r'B
      iWiLt it Bl8J k iOpll&"

           met ATt101a m&*a it the duty OY the 888l&n8.     uQ4.r
the ieUt Jdtuetb~ hI’0   ~&‘OMDtOd, t0 &WY 8OOh t8X.8   .Qi ill?-
thor provides t&et fn thr lTent that lomo m-0 net paid *all
8uohmqerty    map k lo+106 on by tJU tax oalloator,and ml&
iOr 81Uah 6QXe8 in WhO1~804V4?'8 h4IXd8 16 mr b4 tOUTAd*.  Bacrh
Axtfole tit68 8 12.n oa all the property of the a881@0r for
t&O bQOti6 Of OTOditOl-8, t0 8404X4 th p"mt       Ot On-16   08X88.
zmhary     Yb.     city   or WTrlde,          42 s; X. (2d
              IQ    the   QO8e      Ot   "6060     'I.     JOrdOQ,       60    9.w.     lm&    6ha
court, iQ dii;oUr8in& thi8                8t*tUti,          mad* th18          #t6t-Qt#

              *Tb4 oifeot of             mr     *rtlol* wes to eiv8                  f&h.
      +tr:tee lteri upon 811 the zep8rtg- of 84 l8t86m
      or ln6i~ldusl (undsr the 0I;
                                 ruumt~aM8    MlR4d IQ
      the artiolo), L)Otbst all tbo property 8hould
      ba  UQd4P 8 prrfena0*            fOF alllion                   the taur         aua
      by  t&e iQfl%VidU81   or eQta64,    WithOUt                        re?areQOO
      to  t&8 pertlaular    proymtg aR8iwt                           which It We8
      e6048Q6d."

           Ther ir et 4 r p r e8a lo
                                  c lQo ur o o ur ts
                                                   O:E th elfiso t09
      a r tio le
               ly le
                   th a tOf the CalUt C’t  CiVilAp;ppe418iR th*
      of ~eogle’r  ~~tioasl               Bmk 7.           City   cf I?nnis,         50 S.K.    632,
      dish   w4 quote:

           “Ar6lele 5175r (mm Art. 7269) c r eo tem l lien                                     UQOD
      the perttonalpwpertp ot the tsxpayor whoa the eon-
      tiitiOQDoem4d tberoili 4ri8t."                          (PW'enthe8i8 0U.W).
          Bvo r y
                ll*nnt nso*ruly to wk. #A. prwlslozu oi
&tlalo 7269 opermtlvr1s prosent la UH test rltortlao QWIS,
oonsld8ntlon. Under the suthorltlrs rbms altsd we thlak
ths 8*81gn*8 is obllg8t8u to pay the unpeld~8t8t8 snd souaty
tSX88 OD th8 PrOPwT   rSSlg&3d. *8 ace further of the oplnlosr
tbst l 11~ Oxlet on *Old proprtp to *sour* the psyawit oi
suoh tsxss, sad that srld proportr osy bo levied upoa m16
80x4 r0r 890b tex88 by tha                   t8x oolieetor, it         It    88~ k         l.d8n-
tlil.4 io the &ads of the 8881~88'8 pluohsssr, should the
888lgn88 to11           to     p*y 88ld     tsxss.

                lap                 r0r the tax aollertor
                      8pproprl8ta pro~6urs
w~ald bs ilrst to mks   dsm8nd Of ths lSSl@ke. tar payswtt
ot the tams, and la the @teat of his irllrur to pef mao,                                       to
9paro.a to Mkb suoh trxes   mm   8814 preperty,elthor by
sairun ma6 Sal8 01: by suit for rmowary et tbo taxso      uld
ror8olO8itra or tba tax llsn.

                TmmtiB#g that             me h8te Sully l#wsr84             year lnpolr~,
w   uo
         vj.3     SEP        18,   1942
                                                        tory   truly        your8

                                                     HTCW'RY QlE%lERkL
                                                                    O? TEEA!

                                                     81 sA@
                                                                  tOW1.r            but*
                                                                             Aesl*tmt